0*7-/5"
                                 ELECTRONIC RECORD
                                                                             0 83-/5"
COA #       06-14-00083-CR                      OFFENSE:       21.11
Companion cases
            Robert Shayne Kinslow v.'The
STYLE:      state of Texas                      COUNTY:        Red River

                      Modified as Modified
COA DISPOSITION:      Affirmed                  TRIAL COURT: 6th District Court


DATE: 12/19/14                    Publish: No   TCCASE#:       CR01648




                        IN THE COURT OF CRIMINAL APPEALS Q 0 *7 mmfC
         Robert Shayne Kinslow v. The State
STYLE:   of Texas                                   CCA#:
                                                                             0*3-/f
         PRO S£                  _ Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCAIS:                  DATE:

                                                    JUDGE:

DATE:     Ojl^-J^Dir                                SIGNED:                       PC:_

JUDGE:     rM    U<A^**-                            PUBLISH:                      DNP:




                                                                                  MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                         ELECTRONIC RECORD